Citation Nr: 1739751	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-14 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1960 to November 1960, with additional service in the Army National Guard of Florida.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to service connection for vertigo, and denied entitlement to increased ratings for bilateral hearing loss and tinnitus. 

This case was previously remanded in April 2014, April 2016, and January 2017 for further development.  

During the pendency of the appeal, in a June 2017 rating decision, the Appeals Management Center granted entitlement to an initial evaluation of 10 percent for bilateral hearing loss, effective from July 31, 2006.

Nevertheless, applicable law mandates that, when a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran has not withdrawn his claim for an increased evaluation of his hearing loss disability; thus, the issue remains on appeal and has been recharacterized as reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

For the entire period on appeal, the Veteran's right ear hearing loss has had a Numeric Designation of no greater than IV as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of no greater than VII as per Table VI of the VA schedule of ratings.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Relevant Law

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. § 4.1.  If, as here, there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Hearing impairment is evaluated pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.  Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Factual Background

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran seeks an increased evaluation for his service-connected bilateral hearing loss.  Historically, service connection was granted by a December 2006 rating decision, which assigned a noncompensable initial evaluation.  In a December 2007 statement in support of claim, the Veteran made a claim for an increased evaluation of his bilateral hearing loss disability.  

The Veteran underwent a VA examination in June 2008.  The Veteran reported hearing difficulties in conversation with others and when listening to the television.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
65
75
LEFT
20
35
70
70
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 53 decibels in the right ear, and 63 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent in the right ear and of 88 percent in the left ear.

The examiner opined that there was no change in the Veteran's diagnosis of hearing loss.  The examiner noted elevated puretone thresholds beginning at 1000Hz in the left ear and 1500Hz in the right ear, in addition to reduced word recognition scores.  The examiner further opined that the Veteran had a sensorineural hearing problem that would not cause a change in the hearing threshold level if treated.  

Applying the test results of the June 2008 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In a June 2009 notice of disagreement, the Veteran expressed that the nature and degree of his hearing loss continued to cause him to miss many parts of conversation and created difficulty in comprehending all of the auditory stimuli he encountered daily, even with the daily use of hearing aids.

In September 2009, the Veteran appeared for an audiology assessment and hearing aid adjustment.  The audiological evaluation shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
55
65
LEFT
10
30
55
60
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 44 decibels in the right ear, and 54 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 92 percent in the right ear and of 84 percent in the left ear.

Applying the test results of the September 2009 audiogram to Table VI of the Rating Schedule results in a Roman numeric designation of Level I for the right ear, and Level II for the left ear.  Applying the Roman numeric designations to Table VII, the result is a noncompensable rating.  

The examiner opined that the Veteran's bilateral sensorineural hearing loss in the left ear was slightly worse than right.  The examiner further noted little change from the Veteran's previous test results.  

In a March 2010 VA Form 9, the Veteran reported that his hearing loss was much greater than reflected.  He stated that he had extreme difficulty communicating with people directly, using the phone, and watching television, even with the use of hearing aids. 

The Veteran appeared for an audiology assessment and hearing aid adjustment in June 2010.  The audiological evaluation shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
60
75
LEFT
20
35
60
65
75

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels in the right ear, and 59 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 76 percent in the right ear and of 80 percent in the left ear.

Applying the test results of the June 2010 audiogram to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for the right ear, and Level IV for the left ear.  Applying the Roman numeric designations to Table VII, the result is a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  

The examiner noted three to four frequencies per ear, a 10dB drop, and worsened bilateral word recognition scores since the September 2009 audiogram.  The examiner further noted that the Veteran experienced a greater worsening in bilateral word recognition scores in the right ear.

The Veteran appeared for an audiology assessment and hearing aid adjustment in July 2011.  The audiological evaluation shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
55
65
65
LEFT
50
60
60
60
65

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 49 decibels in the right ear, and 61 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 84 percent in the right ear and of 68 percent in the left ear.

Applying the test results of the July 2011 audiogram to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level V for the left ear.  The Board notes that the Veteran's left ear hearing loss meets the criteria for exceptional patterns of hearing impairment, as the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are greater than 55 decibels.  38 C.F.R. § 4.86(a).  Upon evaluating the above numbers under Table VIA, the findings correspond with a Roman numeric designation of Level IV.  Thus, Table VI provides a higher numeral.  Applying the Roman numeric designations of the right and left ears to Table VII, the result is a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  

The examiner noted asymmetric bilateral sensorineural hearing loss.  The examiner further noted that the Veteran's left ear showed a significant drop in hearing at 500, 1000 and 1500 Hz in the past year.  A drop in left ear speech discrimination was also noted.  

In October 2013, the Veteran appeared for an audiology assessment and hearing aid adjustment.  The audiological evaluation shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
60
65
65
LEFT
60
65
65
65
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 51 decibels in the right ear, and 66 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent in the right ear and of 64 percent in the left ear.

Applying the test results of the October 2013 audiogram to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level VII for the left ear.  Exceptional patterns of hearing impairment were noted in the Veteran's left ear.  Upon evaluating the above numbers under Table VIA, the findings correspond with a Roman numeric designation of Level V.  Thus, Table VI provides a higher numeral.  Applying the Roman numeric designations of the right and left ears to Table VII, the result is a 10 percent rating.  

The examiner noted asymmetric bilateral sensorineural hearing loss, with hearing loss being greater in the left ear.  The examiner further noted that the bilateral thresholds were essentially unchanged.

The Veteran underwent a VA examination in July 2014, subject to an April 2014 Board remand.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
65
70
LEFT
65
65
65
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 54 decibels in the right ear, and 68 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 86 percent in the right ear and of 72 percent in the left ear.

Applying the test results of the July 2014 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level VI for the left ear.  Exceptional patterns of hearing impairment were noted in the Veteran's left ear.  Upon evaluating the above numbers under Table VIA, the findings correspond with a Roman numeric designation of Level V.  Thus, Table VI provides a higher numeral.  Applying the Roman numeric designations of the right and left ears to Table VII, the result is a 10 percent rating.  

In February 2017, the Veteran underwent a VA examination, subject to a January 2017 Board remand.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
60
LEFT
45
55
55
60
60

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 54 decibels in the right ear, and 58 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 88 percent in the right ear and of 72 percent in the left ear.

Applying the test results of the February 2017 VA examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear, and Level V for the left ear.  Exceptional patterns of hearing impairment were noted in the Veteran's left ear.  Upon evaluating the above numbers under Table VIA, the findings correspond with a Roman numeric designation of Level IV.  Thus, Table VI provides a higher numeral.  Applying the Roman numeric designations of the right and left ears to Table VII, the result is a 10 percent rating.  


III.  Analysis

Upon careful review of the evidence of record, the Board finds the preponderance of the evidence is against granting a disability rating in excess of 10 percent for bilateral hearing loss.  The Veteran has undergone numerous audiological examinations, the results of which would result entitle him to a noncompensable rating, or, at most, a 10 percent disability rating.  Thus, the Veteran's currently awarded 10 percent rating, effective from July 2006, represents the most favorable outcome possible to the Veteran's claim.  As the Veteran's hearing loss has been tested with reliable results, and the Veteran has not claimed that these results were in any way invalid or that his hearing loss has worsened since his February 2017 VA examination, the Board finds that the Veteran's bilateral hearing loss does not warrant a rating in excess of 10 percent.  Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the 10 percent evaluation assigned during the appeals period.  The assignment of staged ratings is not warranted.  See Fenderson, supra.

As the preponderance of the evidence is against an increased schedular rating, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, supra.  


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is denied.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


